 

AWARD/CONTRACT

 

1.

THIS CONTRACT IS A RATED ORDER

[g23912bai001.jpg]

 

RATING

 

PAGE

 

OF

 

PAGES

 

 

 

UNDER DPAS (15 CFR 350)

 

DO–C1

 

1

 

 

 

8

2. CONTRACT (Proc. Inst. Ident.) NO.

 

3.

EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

SPM3S1-06-D-Z105

 

 

MARCH 30, 2006

11238040

5. ISSUED BY

CODE

SP0300

 

6. ADMINISTERED BY (If other than Item 5)

CODE

S3605A

Defense Supply Center Philadelphia

DCMA Dayton

700 Robbins Avenue

Area C Bldg. 30

Philadelphia, PA 19111

1725 Van Patton Dr.

DSCP-FTRAA, D. Beller (215) 737–3625

Wright-Patterson AFB,  OH  45433

7. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

8.

DELIVERY

The Wornick Company

 

 

 

 

 

 

10825 Kenwood Road

 

 

 

 

 

  ý  FOB ORIGIN

o  OTHER (See below)

Cincinnati, Hamilton County  OH  45242

 

 

 

 

9.

DISCOUNT FOR PROMPT PAYMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

.25% 10 Days

 

 

 

 

 

 

 

 

 

 

 

 

10.

SUBMIT INVOICES

[g23912bai001.jpg]

ITEM

 

 

 

 

 

(4 copies unless other-
wise specified) TO THE

 

CODE

9Y162

 

FACILITY CODE

ADDRESS SHOWN IN

#12

11. SHIP TO/MARK FOR

CODE

12. PAYMENT WILL BE MADE BY

CODE

SL4701

 

 

DFAS–BVDP (SL4701)

 

See Schedule

 

PO BOX 369031

 

 

 

Columbus,  OH  43236–9031

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

14.  ACCOUNTING AND APPROPRIATION DATA

 

 

ý  10 U.S.C. 2304(c) (3)

o 41 U.S.C. 253 (o) (           )

974930 5CSBX 001 2630 FY 06

15A. ITEM NO.

15B. SUPPLIES/SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

0001

Meal, Ready-to-Eat, Individual
(MRE XXVI)

NSN: 8970-00-149-1094

2,400,000

BX

$64.14

$153,936,000.00

0002

Humanitarian Daily Ration (HDR)
NSN: 8970-01-375-0516

250,000

BX

$39.50

$9,875,000.00

 

 

15G. TOTAL AMOUNT OF CONTRACT

[g23912bai002.jpg]

$163,811,000.00

16. TABLE OF CONTENTS

(X)

SEC.

DESCRIPTION

PAGE(S)

(X)

SEC.

DESCRIPTION

PAGE(S)

 

 

PART 1 - THE SCHEDULE

 

 

PART II - CONTRACT CLAUSES

 

A

SOLICITATION/CONTRACT FORM

 

 

I

CONTRACT CLAUSES

 

B

SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

 

C

DESCRIPTION/SPECS./WORK STATEMENT

 

 

J

LIST OF ATTACHMENTS

 

D

PACKAGING AND MARKING

 

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

E

INSPECTION AND ACCEPTANCE

 

 

K

REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

 

F

DELIVERIES OR PERFORMANCE

 

 

 

 

 

G

CONTRACT ADMINISTRATION DATA

 

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

H

SPECIAL CONTRACT REQUIREMENTS

 

 

M

EVALUATION FACTORS FOR AWARD

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. o CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return                copies to issuing office.) Contractor agrees
to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

 

18. ý AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number SPM300-05-R-7058 See Pg 2, including the additions or
changes made by you which additions or changes are set forth in full above, is
hereby accepted as to the items listed above and on any condition sheets, this
award consummates the contract which consists of the following documents: (a)
the Government’s solicitation and your offer, and (b) this award /contract. No
further contractual document is necessary.

18A. NAME AND TITLE OF SIGNER (Type or print)

20A. NAME OF CONTRACTING OFFICER

 

 

 

JAMES A. LECOLLIER

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

 

 

 

 

BY

 

 

BY

/s/ James A. Lecollier

 

3/30/06

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8069

 

STANDARD FORM 26 (REV. 4-85)

Previous edition is unusable

 

Prescribed by G5A - FAR (48 CFR) 53.214(a)

 

1

--------------------------------------------------------------------------------


 

SPM3S1-06-D-Z105

The Wornick Company

 

SECTION “B” SUPPLIES/SERVICES AND PRICES

 

BASE YEAR

 

The effective period of this contract is from date of award through December 31,
2006.

 

LINE

 

ITEM/DESCRIPTION

 

UNIT PRICE

 

F.O.B

 

0001

 

Meal, Ready-to-Eat, Individual
NSN: 8970-00-149-1094

 

$

64.14

 

Origin

 

 

Minimum Quantity:

 

800,000

 

Minimum Dollar Value:

 

$

51,312,000.00

 

 

Maximum Quantity:

 

2,400,000

 

Maximum Dollar Value:

 

$

153,936,000.00

 

 

0002

 

Humanitarian Daily Ration
NSN:8970-01-375-0516

 

$

39.50 BX

 

Origin

 

 

Minimum Quantity:

 

10,000

 

Minimum Dollar Value:

 

$

395,000.00

 

 

Maximum Quantity:

 

250,000

 

Maximum Dollar Value:

 

$

 9,875,000.00

 

 

Inspection and Acceptance points for this contract shall be as follows:

 

ITEM

 

INSPECTION

 

ACCEPTANCE

 

 

 

 

 

 

 

0001

 

Origin

 

Origin

 

0002

 

Origin

 

Origin

 

 

--------------------------------------------------------------------------------

* Amendments 1-10 and all contractor and government correspondence including
final revised letters dated 12/23/05 and 3/16/06.

 

2

--------------------------------------------------------------------------------


 

Place(s) of Performance and Inspection Offices:

 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

 

 

 

 

The Wornick Company
200 North 1st Street
McAllen, TX 78501

 

Army Veterinary Inspection Activity (AVI)

 

 

 

INSPECTION OFFICE

 

 

 

USDA, AMS-FV, PPB
Dwain Parrish OIC
3622 Moreland Drive
Weslaco, TX 78596-6424

 

 

 

 

 

The Wornick Company
4700 Creek Rd.
Cincinnati, Hamilton County, OH 45242

 

USDA AMS FV PPB
Anthony G. Chartrand, OIC
4318 North Technology Drive
South Bend IN 46628-9752

 

 

 

 

 

Retort Items:

 

 

 

 

 

 

 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

The Wornick Company
10825 Kenwood Road
Cincinnati, Hamilton County, OH 45242

 

USDA AMS FV PPB
Anthony G. Chartrand, OIC
4318 North Technology Drive
South Bend IN 46628-9752

 

 

 

 

 

Miscellaneous Items:

 

 

 

 

 

 

 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

TransPackers, Inc.
419 Vandervoort Ave.
Brooklyn, NY 11222-5313



 

USDA, AMS, FV, PPB
William Wright, OIC
Park Plaza Professional Bldg., Ste. 304

622 Georges Road
North Brunswick, NJ 08902-3377

 

 

 

 

 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

Sterling Foods Inc.
1075 Orion Parkway
San Antonio, TX 78216

 

USDA, AMS, FV, PPB
Dwain Parrish, OIC
3622 Moreland Drive
Weslaco, TX 78596-9131

 

 

3

--------------------------------------------------------------------------------


 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

Interbake Foods Inc.

 

Kathryn G. Hernandez, OIC

 

900 Terminal PL

 

USDA, AMS, FV, PPB

 

Richmond, VA 23261

 

600 North 5th Street, Room B38

 

 

 

Richmond, VA 23219-3601

 

 

 

 

 

Flameless Ration Heater:

 

 

 

 

 

 

 

PLACE OF PERFORMANCE

 

INSPECTION OFFICE

 

Trutech, Inc.

 

DCMA Long Island

 

680 Elton Street

 

605 Stewart Avenue

 

Riverhead, NY 11901-2585

 

Garden City, NY 11530-4761

 

 

Authorized Production Standards:

 

Entrees

 

 

 

Beef Enchilada

 

5160AB

 

Beef Patiy, Grilled

 

5130AG

 

Beef Ravioll in Meat Sauce

 

5126AA

 

Beef Roast w/Vegetables

 

5187AA

 

Beef Stew

 

5130FC

 

Cajun Rice w/Beans and Sausage

 

5154AA

 

Cheese Omelet w/Vegetables

 

5339

 

Cheese Tortellini

 

5132FF

 

Chicken Breast Fillet, Grilled

 

5140AF

 

Chicken Fajita

 

5151AE

 

Chicken w/Noodles and Vegetables in Sauce

 

5349

 

Chicken breast Strips w/Chunky Salsa

 

5133FG

 

Chicken w/Salsa

 

5133FG

 

Chicken Breast Fillet, Cavatelli

 

5164AA

 

Chili and Macaroni

 

5129AE

 

Chili with Beans

 

5182CB

 

Meatloaf w/ Gravy

 

5160AA

 

Penne w/Veg. Sausage

 

5125FG

 

Pork Rib, Imitation Boneless

 

5153FE

 

Jambalaya w/Ham and Shrimp

 

5306

 

Sloppy Joe Filling

 

5131FA

 

Spaghetti w/Meat Sauce

 

5182CA

 

Tuna

 

SM5F17PC/

 

 

 

CAWB6/M

 

 

4

--------------------------------------------------------------------------------


 

Tuna

 

5305 02

 

Vegetable, Manicotti

 

5138AH

 

Veggle Burger w/Barbecue Sauce

 

5124AE

 

Starches and Soups

 

 

 

Clam Chowder

 

5146FD

 

Hash Browns

 

5147AE

 

Mashed Potatoes

 

5144FF

 

Mexican Macaroni

 

5110FH

 

Mexican Rice

 

5118FG

 

Mexican Style Corn

 

5174CB

 

Refried Beans

 

5151FG

 

Western Beans

 

5152FC

 

Yellow and Wild Rice Pilaf

 

5115FG

 

Fruits

 

 

 

Cobbler, Cherry Blueberry

 

5145AE

 

Dried Fruit, Cranberries

 

5130

 

Dried Fruit, Raisins, Osmotic

 

5140

 

Desserts and Snacks

 

 

 

Beef Snacks

 

5124

 

Cheddar Combos

 

5125

 

Crackers, Regular

 

5147

 

Crackers, Vegetable

 

5137

 

Fig Bar

 

5146

 

Frosted TPastry Brown Sugar

 

5172(SL)

 

Nacho Combos

 

5122

 

Nut Raisin Mix w/Pan Coated Choc. Disks

 

5189(BIS)

 

Nut Raisin Mix, Regular

 

5124

 

Peanuts

 

5137

 

Potato Sticks

 

5158

 

Pretzels

 

5159

 

Shortbread Cookie

 

5139

 

Smoked Almonds

 

5168

 

Snack Cracker, Cheddar

 

5117

 

Toaster Pastry Strawberry

 

5095

 

Beverages

 

 

 

Dairy Shake, Chocolate

 

5080

 

Dairy Shake, Strawberry

 

5108

 

Dairy Shake, Vanilla

 

5089

 

Other items

 

 

 

Flameless Heater, VE

 

5167

 

Hot Beverage Bag

 

8393

 

Hot Sauce

 

5166

 

Pepper, Ground Red

 

5157

 

 

5

--------------------------------------------------------------------------------


 

Seasoning Blend

 

5136

 

Accessory Components

 

 

 

Chewing Gum, Cinnamon

 

5172 A1

 

Chewing Gum, Peppermint

 

5180 B1

 

Coffee

 

4316

 

Creamer

 

5087

 

Matches

 

9

 

Salt

 

P168

 

Sugar, Pkt

 

5047

 

Towlette

 

705-01P

 

HDR Case

 

5214

 

Commercial Items

 

 

 

Chocolate Disk, Plain

 

516BLHKP03

 

Chocolate Sports Bar

 

5172

 

Chocolate w/Peanut Butter, Disks

 

511ESCLV15

 

Chocolate w/Peanut, Ovals

 

514AKHKP03

 

Cinnamon Disks, Red Color

 

5053

 

Fruit Flavored Disks

 

512AWWAC3

 

Hooah Bar, Chocolate

 

5119

 

Hooah Bar, Apple-cinnamon

 

5119

 

Toffee Roll

 

5104

 

Toffee w/Walnuts

 

5088

 

 

CONTRACT OPTIONS

 

This contract contains four one-year options periods for the above line items.
The Government may exercise the contract options to include any, one, or all of
the contract line items. If the Government exercises its option(s), the
effective period of the contract may be extended as follows;

 

The effective period of option year one is from date of award through 365 days
thereafter.

 

The effective period of option year two is from date of award through 365 days
thereafter.

 

The effective period of option year three is from date of award through 365 days
thereafter.

 

6

--------------------------------------------------------------------------------


 

The effective period of option year four is from date of award through 365 days
thereafter.

 

ITEM 0001

 

MINIMUM QUANTITY

 

MAXIMUM QUANTITY

 

Option Year One

 

*500,000 BX

 

*

 

 

 

 

 

 

 

Option Year Two

 

*500,000 BX

 

*

 

 

 

 

 

 

 

Option Year Three

 

*500,000 BX

 

*

 

 

 

 

 

 

 

Option Year Four

 

*500,000 BX

 

*

 

 

 

 

 

 

 

ITEM 0002

 

MINIMUM QUANTITY

 

MAXIMUM QUANTITY

 

Option Year One

 

10,000 BX

 

250,000BX

 

 

 

 

 

 

 

Option Year Two

 

10,000 BX

 

250,000 BX

 

 

 

 

 

 

 

Option Year Three

 

10,000 BX

 

250,000 BX

 

 

 

 

 

 

 

Option Year Four

 

10,000 BX

 

250,000 BX

 

 

--------------------------------------------------------------------------------

* If the option year is invoked the contract minimum and maximum quantity will
be established in accordance with Section M-7, Page 119, of the solicitation.

 

ITEM 0001

 

UNIT PRICE

 

Option Year One

 

**

 

Option Year Two

 

**

 

Option Year Three

 

**

 

Option Year Four

 

**

 

 

ITEM 0002

 

UNIT PRICE

 

Option Year One

 

$

40.00

 

Option Year Two

 

$

40.50

 

Option Year Three

 

$

41.00

 

Option Year Four

 

$

41.50

 

 

--------------------------------------------------------------------------------

** The unit price for the MRE option year prices will be established at the time
the option is exercised. These prices will utilize the price tiers submitted
under the final revised proposal dated March 16, 2006. The quantity that is
awarded will establish the basic unit price. Additional orders above the minimum
will be priced I/A/W those prices submitted in response to Section L-5 (c)(3) of
solicitation SPM300-05-R-7058.

 

7

--------------------------------------------------------------------------------


 

Unit prices for initial order quantities shall be as submitted in awarded final
revised offers under provision L-3 (c)(4) of the contract. It should be noted
that each offeror’s prices for all tiers for each option year submitted in their
final revised proposal remain in effect.

 

The contractor is alerted to the fact that delivery order SPM3S1-06-D-Z105/0001
covering the allocated share of the Governments Overall Minimum Quantity
requirement cited in the solicitation is hereby issued concurrently, although
under separate cover, with this award.

 

REMITTANCE ADDRESS:

 

The Wornick Company

4701 Creek Road, Suite 200

Cincinnati OH 45242

 

8

--------------------------------------------------------------------------------